BADETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/23/2021.
Claims 1, 3, 11, 12, 15, 31, 32, 34, and 35 have been amended.
Claims 1, 3, 6, 8, 10-12, 14-22, and 31-35 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/23/2021 have been fully considered but they are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-21, 31 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites wherein the first segment accesses a first memory while executing the first segment, which is ambiguous because as written the limitation describes a segment executing itself. Claim 19 recites similar language and is indefinite for the same reason. In order to advance prosecution limitation interpreted as being written: wherein the first segment accesses a first memory while executing

Claim 31 recites dynamically allocating a third segment from the segmenting to the second segment within the reconfigurable fabric, which is ambiguous because as written the limitation describes allocating a segment to another segment. Claim 32 recites similar language and is indefinite for the same reason. In order to advance prosecution limitation interpreted as being written: dynamically allocating a third segment from the segmenting to
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10-12, 14-20, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pager et al. (A Software Scheme for Multithreading on CGRAs) in view of Abdin et al. (Occam-pi for Programming of Massively Parallel Reconfigurable Architectures).

Claims 1, 34 and 35:
Pager discloses the limitations as shown in the following rejections:
obtaining code (application/program) for performing data manipulation on a reconfigurable fabric; segmenting the code into a plurality of data manipulation operations (kernels); allocating (mapping/scheduling) a first segment (kernel) to a reconfigurable fabric (Coarse-Grained Reconfigurable Arrays (CGRAs); allocating a second segment within the reconfigurable fabric (see at least pg. 5, § 2.2, para. 1-2 and Fig. 2; pg. 7, § 4.1 and 4.2, para. 1; pg. 8, § 5.1 and Fig. 4; pg. 2, § 1, para. 2 and 4: “In an application, specific power-hungry code segments (kernels) can be offloaded into specialized hardware that executes those segments…research in CGRAs has focused on the CGRA architecture itself and on compilation techniques to map code (kernels) on a CGRA architecture to be processed efficiently. Mapping refers to the process of taking the operations (of a kernel) and placing them spatially and temporally on individual compute nodes in the CGRA processor.”).

executing the first segment while executing the second segment  thereby enabling concurrently executed multithreaded operation (pg. 1, Abstract; pg. 3, para. 3-5; pg. 7, § 4.2: “In this work, the ability to allow multiple unrelated thread kernels to execute simultaneously on the CGRA is defined as multithreading ability of a CGRA.”  
wherein each segment is allocated to a corresponding workgroup (page), wherein each workgroup comprises a subset of processing elements (PEs) within the reconfigurable fabric (see at least pg. 9; pg. 12-13, Fig. 6 and 7; pg. 15-16, § 6.2.1).
Pager employs “a runtime transformation scheme that enables dynamic scheduling of multiple kernels onto a single CGRA…Our runtime transformation dynamically schedules these kernels to execute on the single CGRA simultaneously, ensuring power-efficient resource utilization.” (pg. 3, para. 3) elaborated in pg. 10-12, § 5.5 – 5.6 where pager describes shrinking a kernel’s allocation to allow additional kernels, but does not clearly anticipate dynamically replacing one of the concurrently executed segment with a new segment.
Abdin, however, discloses a programming framework which enables “the programmer to target a variety of coarse-grained architectures” (pg. 3, col. 1,, para. 1), such as Pager’s CGRA, including partitioning (segmenting) an application’s code and wherein each segment (object/process) is allocated to a corresponding workgroup (compute unit (CU), wherein each workgroup comprises a subset of PEs (SR/SRD processors) within the reconfigurable fabric  (pg. 3, § 3; pg. 1, Abstract). Abdin further discloses executing the first segment (worker/process/object) while executing the second segment thereby enabling concurrently executed multithreaded operation (parallel processes)…and dynamically replacing one of the concurrently executed segment with a new segment while at least one of the plurality of data manipulation operations (worker/function) is in progress, wherein the replaced segment and the new segment are each allocated to the same workgroup (location) in at least Abdin pg. 5, col. 2; pg. 7-8, § 6; pg. 1, Abstract; see additionally the 1D-DCT case study on pg. 8-emphasis added):
 “For run-time reconfiguration, dynamic invocation of processes is necessary. In occam-pi, concurrency can be introduced…by dynamic parallel process creation using forking. Forking is used whenever there is any requirement of dynamically invoking a new process which can either execute concurrently with the dispatching process or replace the previously executing processes…The placement attribute is essential in order to identify the location of the components that will be reconfigured in the reconfiguration process. The qualifier PLACED is introduced…to identify the location of the hardware resource where the associated process will be mapped” (pg. 5, col. 2).

“A worker is a particular function mapped onto a specific processor or group of processors. The functionality of an individual worker is described either by one process, or it can be a composition of a number of processes which are interconnected according to their communication requirements…The configuration monitor keeps track of the current state of each worker receives the reconfiguration request from the particular worker once it has completed its specific task and issues it to the configuration loader, which forks a new worker process to be reconfigured in place of the existing worker. The location of the worker is specified by the placement attribute” (pg. 7-8, § 6).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine Pager with Abdin because “using the occam-pi language is a practical and flexible approach to enable mapping of applications to massively parallel reconfigurable architectures…The success of the approach stems from the well-defined semantics of the language that allows the expression of concurrent computations, interprocess communication, and reconfigurations with a formal basis” (pg. 16, col. 1).




Claim 3:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. Pager further discloses wherein the first segment and the second segment are part of data flow processing (see at least pg. 5, § 2.2, para. 1 and 5; pg. 5-6, Fig. 2-3; pg. 7, § 4.1). See also Abdin pg. 9, Fig. 7; pg. 10, § 9; pg. 13, Fig. 11; pg. 5, col. 1).

Claims 6 and 8:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. Pager further discloses wherein the multithreaded operation comprises processing acceleration...wherein the multithreaded operation comprises sharing processing resources (see at least pg. 1, Abstract; pg. 3, para. 3-5; pg. 4, § 2.1).

Claim 10:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. Abdin further discloses wherein the sharing processing resources comprises sharing values of kernel variables and kernel states (execution and reconfiguration state/status) (see at least Abdin pg. 4, col. 1; pg. 5, col. 1; pg. 7-8, § 6, para. 3; pg. 8, § 7, para. 2).

Claims 11 and 12:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. Abdin further discloses wherein the multithreaded operation comprises synchronization between the first kernel and the second kernel (see at least pg. 3, § 3 para. 2 and § 4, para. 1; pg. 7-8, § 6), but the synchronization employs channels and messages not semaphores.



Claim 14:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. Pager further discloses wherein accesses of memory (at least register file (RF)) by the first segment and accesses of memory by the second segment occur without contention in at least pg. 4, § 2.1 and Fig. 1 which shows each PE has a local exclusive RF. See also Pager pg. 13 which specifies that a scheduled kernel “is completely unaffected by whatever else is scheduled to the other sections of the CGRA. It runs independently in its allocated space on the CGRA.”

Claims 15-20:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. Pager further discloses accesses wherein the first/second segment accesses a first/second memory while executing(local data/ instruction memory areas and/or register file (RF)) within the reconfigurable fabric…wherein the first memory comprises memory external (system memory) to the reconfigurable fabric…wherein the first memory external to the reconfigurable fabric comprises direct memory access (DMA) storage…wherein the first memory and the second memory are unique from one another (see at least pg. 4, § 2.1 and Fig. 1; pg. 17, § 7.1).

Claims 31-33:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. Pager further discloses dynamically allocating a third segment from a segmenting of code for performing a further data manipulation to(scheduling/mapping) occurs during runtime (see at least Pager pg. 1, Abstract; pg. 3, para. 3-5; pg. 8). See also Abdin pg. 5, col. 2; pg. 7-8, § 6.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pager in view of Abdin in further view of Gao et al. (HRL: Efficient and Flexible Reconfigurable Logic for Near-Data Processing).

Claims 21 and 22:
The combination of Pager/Abdin discloses the limitations as shown in the rejections above. The combination of Pager/Abdin does not specifically disclose wherein the first memory and the second memory are within one or more hybrid memory cubes. Pager/Abdin also does not disclose an example application where the executing the first segment and the executing the second segment are part of machine learning. 
Gao, however, discloses an analogous reconfigurable system where an application is divided into kernels (pg. 132, § 4.3 and 5.1) which access respective memory “vaults” when executed where the memory vaults are 3D stacked memory, specifically Hybrid Memory Cube (HMC) memory (pg. 127, § 2.1, para. 1-2; pg. 131, § 4.1) and provides deep neural network processing as an exemplary application executed as part of machine learning (pg. 126, § 1, para. 1; pg. 127, § 2.2, para. 2; pg. 131, § 4.2, para. 1; pg. 132, § 5.1).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20160379137 A1 discloses a reconfigurable HW accelerator with stacked memory for ML classification.
“Methods and Mechanisms for Hardware Multitasking: Executing and Synchronizing Fully Relocatable Hardware Tasks in Xilinx FPGAs” describes synchronization mechanisms for reconfigurable systems.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
12/02/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196